Citation Nr: 0705634	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  04-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for status postoperative excision of the medial plica 
of the right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1998 to July 
2002 and from February 2003 to January 2004.  The veteran 
appears to have returned to active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated since October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which granted service 
connection and assigned an initial 10 percent disability 
rating for status postoperative excision of the medial plica 
of the right knee within a February 2004 rating action.

The veteran requested a hearing before the Board in October 
2006.  However, the veteran failed to appear for her 
scheduled hearing in December 2006.  Therefore, her hearing 
request is considered withdrawn. 

Because of the veteran's return to active duty, the veteran's 
compensation was terminated within an October 2004 rating 
action.  The Board will address the nature and extent of the 
disorder prior to activation in order to fully address the 
veteran's appeal.  


FINDING OF FACT

The veteran's status postoperative excision of the medial 
plica of the right knee is manifested by mild pain, 
osteoarthritis, noncompensable range of motion, and no 
instability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for status postoperative excision of the medial plica 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5259, 5260, 5261, 5272 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2002, while on active duty, the veteran underwent 
excision of the medial plica after arthroscopic surgery 
revealed that one of the cartilages in her right knee joint 
was totally deteriorated.  As a result, the RO issued a 
rating decision in October 2002 in which it granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for postoperative excision of the medial 
plica of the right knee, effective July 2002.  The veteran 
appealed that decision.  

The RO then issued a rating decision in February 2004 in 
which it granted a 10 percent rating for this disability, 
effective July 2002.  Therefore, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's right knee disability has been rated as 10 
percent disabling under Diagnostic Code (DC) 5259, which is 
the maximum rating provided for removal of semilunar 
cartilage.  See 38 C.F.R. § 4.71a, DC 5259.  However, there 
are other potentially applicable diagnostic codes which 
provide ratings greater than 10 percent. 

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulations define normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against a disability rating in excess of 10 percent for 
the veteran's right knee disability.  The Board reviewed a VA 
examination report dated in September 2002 as well as 
outpatient treatment records dated from 2002 to 2003.  These 
records reflect that the veteran's right knee demonstrated 
zero degrees of extension to 135 degrees of flexion in 
September 2002, zero degrees of extension to 110 degrees of 
flexion in July 2003, zero degrees of extension to 120 
degrees of flexion in September 2003, and -10 degrees of 
extension to 140 degrees of flexion in December 2003.  

The Board notes that these findings do not meet the criteria 
for a compensable rating under DC 5260 or DC 5261, except for 
the December 2003 treatment record showing extension of 10 
degrees, thereby meeting the criteria for a 10 percent rating 
under DC 5261.  Thus, the Board finds no basis to assign a 
disability rating in excess of 10 percent for the veteran's 
right knee disability under the range-of-motion criteria, 
even with consideration of the veteran's complaints of pain, 
which were considered by the RO when it granted the veteran a 
10 percent rating.  In reaching this decision, the Board also 
notes that separate ratings are not warranted under DC 5260 
and DC 5261, since her left knee has demonstrated full 
extension of zero degrees on three separation occasions, with 
extension limited to 10 degrees on only one occasion.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

In addition, the Board finds that a disability rating in 
excess of 10 percent is not warranted on the basis of 
functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  In this regard, the September 2002 
VA examination report notes that muscle strength in the 
veteran's right knee was normal.  She also told the examiner 
that she could occasionally run up to a half a mile and could 
walk up to four to five miles before stopping.  Indeed, the 
examiner concluded that the examination was normal.  The 
Board notes that the veteran has been treated for right knee 
pain on several occasions in 2002 and 2003.  However, no 
significant findings, such as instability, incoordination, or 
weakness, have been objectively shown.  Overall, the evidence 
shows only mild limitation of the right knee, with no 
evidence of any significant incoordination, weakness, and no 
fatigability, which would warrant a disability rating in 
excess of the currently assigned 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted 
for the veteran's right knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent rating; moderate impairment of the knee warrants a 20 
percent rating; and severe impairment of the knee warrants a 
30 percent rating.  See 38 C.F.R. § 4.71a, DC 5257 (2006).

However, clinical findings show that the veteran's right knee 
is stable.  In this regard, the September 2002 VA examination 
report notes that the veteran's right knee was stable.  
Stability of the right knee joint also was noted in treatment 
records dated throughout 2002 and 2003, which document that 
Lachman's testing was negative in August 2003, that drawer 
sign was negative in September 2003, and that there was no 
collateral or cruciate laxity of the right knee in December 
2003.  Thus, a separate rating is not warranted under DC 5257 
for recurrent subluxation or lateral instability of the right 
knee joint. 

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's status postoperative excision of 
the medial plica of the right knee.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO dated in July 2002 
and March 2006 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
her claim; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested her to provide any evidence in her possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

The veteran has indicated surgery at a future date is likely 
for the knee.  Further, she has indicated she will be going 
through a military medical board process as the result of the 
knee.  The RO attempted to obtain additional records from the 
veteran in November 2004 and March 2006 as a result of the 
indication that there could be additional pertinent records 
regarding this claim, without result.  In light of the RO's 
actions, and the fact that the veteran has returned to active 
service, the Board finds no basis to remand this case for 
another attempt to obtain additional information.  The RO has 
made all appropriate efforts to obtain more information 
regarding the knee disorder.  As stated by the Court, the 
duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran's right knee disability was also examined on 
several occasions.  A review of the record shows that these 
examination reports appear adequate for rating purposes, as 
they document range of motion in degrees and include testing 
for instability.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

A disability rating in excess of 10 percent for status 
postoperative excision of the medial plica of the right knee 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


